          Case 1:20-cr-00330-AJN Document 28 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                  7/23/2020
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                  –v–
                                                                        20-CR-330 (AJN)
  Ghislaine Maxwell,
                                                                             ORDER
                          Defendant.


ALISON J. NATHAN, District Judge:

        The Defense has moved for an order “prohibiting the Government, its agents and counsel

for witnesses from making extrajudicial statements concerning this case.” Dkt. No. 27 at 1.

        The Court firmly expects that counsel for all involved parties will exercise great care to

ensure compliance with this Court’s local rules, including Local Criminal Rule 23.1, and the

rules of professional responsibility. In light of this clear expectation, the Court does not believe

that further action is needed at this time to protect the Defendant’s right to a fair trial by an

impartial jury. Accordingly, it denies the Defendant’s motion without prejudice. But the Court

warns counsel and agents for the parties and counsel for potential witnesses that going forward it

will not hesitate to take appropriate action in the face of violations of any relevant rules. The

Court will ensure strict compliance with those rules and will ensure that the Defendant’s right to

a fair trial will be safeguarded.

        SO ORDERED.

 Dated: July 23, 2020
        New York, New York
                                                    ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge
